DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-43 are under consideration.  Claim 23 has been amended to further limit the MEG to forestry waste. This requires a new search and consideration of the application.
This Official Action is non-final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-26, 28-29, 31-37, 39-40, 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 5,409,983 (JONES) in view of in view of United States Patent  No. 4,326,036 (HAYES), Anon, Executive Summary - Ethylene Oxide, April 28, 2005, accessed at http://www.dsir.gov.in/reports/techreps/tsr078.pdf (ANON) and Bullis, Making Ethanol from Wood Chips, MIT Technology Review  accessed at https://www.technologyreview.com/2006/11/16/227438/making-ethanol-from-wood-chips, November 16, 2006 (BULLIS) .  
Claim 23 recites a commercial method of making a recyclable, bio-based polyethylene terephthalate (PET) bottle comprising obtaining a bio-based PET resin, wherein the bio-based PET resin comprises terephthalic acid (“TA”) and bio-based monoethylene glycol (“MEG”), wherein the bio-based MEG derives from forestry; and processing the bio-based PET into a PET bottle, wherein the PET bottle is a recyclable, bio-based PET bottle.
As to claims 23, 31, 33-34, and 42-43, JONES teaches a method of making a PET packaging comprising a) obtaining at least one PET component from a PET component selected from a monoethylene glycol ("MEG") and terephthalic acid ("TA") and processing the PET via solid state polymerization into a bottle via blow molding (abstract; col. 3, line 60 to col. 4, line 35; col. 5, lines 1-15; Example 2).  The MEG is the diol and TA is the diacid to form the copolyester.  
In Example 1, the mixture was heated to 290° C. over a period of 30 minutes and the pressure was reduced to about 0.1 kPa to continue the polymerisation. When the target molecular weight was reached, as measured by melt viscosity and corresponding to an IV of 0.62, the pressure was raised to ambient and the polymer was extruded as lace and cut up into pellets. The pellets were then subjected to a solid phase polymerisation step in a separate vessel under dehumidified nitrogen at about 220° C. Thus, melt polymerization is used.
JONES does not limit the process to a commercial process.  However, process steps a) and b) remain the same. Thus, there is no distinction as how the process steps would differ from a lab setting to commercial setting.  Thus.  it would have been obvious to produce the PET in a commercial setting.
JONES also teaches processing the PET packaging in the form of a bottle which can serve as the primary packaging but also serve as the packaging most visible the consumer (i.e., secondary packaging) (col. 2, lines 25-30).  The bottle would be recyclable as the bottle is made of PET. 
JONES does not teach that the PET components can be derived from an agriculture waste stream or forestry waste such as wood chips.  
HAYES features methods of producing ethanol from biomass, e.g., one or more cellulosic and/or lignocellulosic materials that include producing ethanol from biomass at a first site with a reactor or a converter, e.g., a fermenter; transporting the reactor or converter to a second site; and producing ethanol from biomass at the second site with the reactor or converter (col. 5, lines 10-30 and col. 6, lines 1-15).  This biomass is agriculture waste. It is also discussed that C02 is produced during the process. It can be vented, captured, or returned to the process to produce more ethanol, i.e., a beverage ingredient. Instead of producing ethanol, the process of the present invention can readily be adapted to the production of other mixtures comprising sugarcane, and other sugar sources, by the substitution of appropriate microorganisms at the fermentation stage, and also at the second digestion stage (col. 6, lines 1-15). It would have been obvious to one skilled in the art that other cellulosic materials such as forestry waste could also be used. HAYES teaches that the important concept here is that the biomass material comprises a cellulosic and/or lignocellulosic materials. 
Neither JONES nor HAYES teaches using wood chips.
BULLIS teaches obtaining ethanol from wood chips (forestry waste). BULLIS teaches that once can improve the first steps of the process–pretreating raw materials and converting cellulose into sugars–which are key to reducing costs. In the conventional pretreatment step, materials such as wood chips are soaked in a dilute solution of sulfuric acid and then heated. This breaks down complex lignin structures that form a “shield” around the cellulose.   Research has analyzed the mechanisms involved in this process and developed technology for improving the next step of breaking down the now accessible cellulose into sugars by using enzymes produced by organisms. In the latter part of the process, these sugars are fermented to make ethanol (pg. 2, third full paragraph).   Thus, BULLIS teaches that 
It would have been obvious to modify JONES nor does HAYES to use woodchips to produce ethanol, as BULLIS teach that reduces cost.  
Neither Jones, HAYES nor BULLIS discuss using a recyclable bio-based MEG.  However, ANON teaches ethylene oxide is produced from polyethylene grade ethylene. The latter is produced from feed stocks like natural gas fractions, naphtha and alcohol/ethanol. The modern ethylene oxide manufacturing process is based on using silver based catalyst and oxygen or air as oxidant at 15-30 Kg/cm2g pressure and 200° to 300°C temperature.  ANON goes on teach that commercially ethylene glycol or MEG is produced by non-catalytic hydration of ethylene oxide and water (process-condensate) at elevated temperature and pressure.  As to recycling, it would have been obvious to reuse or recycle the MEG, as ANON teaches the desirability of recycling materials.  There is also no indication that recycled MEG as claimed is distinct from other MEG.
Thus, it would have been obvious to one skilled in the art to use the recyclable bio-based ethanol to produce MEG, as outlined by HAYES, BULLIS and ANON. Once a starting material such as ethanol is obtained, it is clear that it would have been within the purview of one of ordinary skill in the art to use ethanol as a starting material for the production of PET.  
As to claims 24-25 and 35-36, JONES teaches that the bottle can be for beverages (col. 6, lines 45-50).
As to claim 26 and 37, JONES teaches a bottle for carbonated beverages that would comprises and edible product comprising sugar, ethanol, carbon dioxide, or a combination thereof (col. 6, lines 45-58).  
In regards to claims 28 and 39, JONES teaches that extrusion blow molding can be used (col. 11, lines 10-12, Example 1).
As to claim 29 and 40, the JONES bottle would be “suitable” (i.e., appropriate) for recycling.  Claim 29 does not require that the product is actually recycled. 
As to claim 32 and 43, JONES teaches that additives such as metals can be used to help with reheat time (col. 8, lines 50-60). 


Claim 30 and 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JONES, HAYES, BULLIS and ANON as applied to claim 23-29, 31-40, 42-43 above, and further in view of United States Patent Application Publication No. 2003/0010360 (KLENK).
The above-identified applications are silent as to recycling the PET. 
KLENK teaches a process for recycling PET to obtain PET flakes/chips [0006]-[0007].  In [0037]-[0040], the beverage bottles are processed to obtain the flakes in manner that is more economical than previous processes [0006]. 
It would have been obvious to recycle the PET of the above-identified references into a PET chip/flake to provide an economical way to recycle. 



Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the Examiner has not established a prima facie case of obviousness.  In particular, the applicant argues that the pending claims are directed to a method of making bottles from plastic resin and therefore, the pertinent art is plastics conversion and more particularly, the PET packaging (e.g., bottles) conversion.  
	However, applicant is reminded that the claimed invention is directed to a commercial method of making a recyclable, bio-based polyethylene terephthalate (PET) bottle. There are two independent claims in the application (i.e., claims 22 and 33). Both claims recite a step a) and Step b).  Step a) is directed to “obtaining a bio-based PET resin”. Thus, the claimed invention is directed to a method of making a bio-based PET bottle with the first recited step dedicated to obtaining a bio-based PET resin (i.e., basic starting materials needed to make a PET bottle). Step b) is directed to “processing” these materials into a bottle. The “processing” of PET with the starting materials of step a) is a known chemical process. Applicant does not contend otherwise. Indeed, applicant has not asserted that a new material or chemical reaction has been invented. Rather, the only difference is the source of the starting materials for the chemical reaction (i.e., the source material for this known chemical process is bio-based). 
As previously noted, all of the reference are on the field of polymer chemistry.  Moreover, the references all relate to the production of PET bottles or raw materials used in making for PET bottles. It is the Examiner’s position that one skilled in the art of plastic resin production and PET packaging converters would still have to be cognizant as how to source basic starting materials.  
JONES teaches a method of making a PET packaging comprising a) obtaining at least one PET component from a PET component selected from a monoethylene glycol ("MEG") and terephthalic acid ("TA") and processing the PET via solid state polymerization into a bottle via blow molding (abstract; col. 3, line 60 to col. 4, line 35; col. 5, lines 1-15; Example 2).  ANON teaches that commercially ethylene glycol or MEG is produced by non-catalytic hydration of ethylene oxide and water (process-condensate) at elevated temperature and pressure. Indeed, ethylene oxide is produced from polyethylene grade ethylene. The latter is produced from feed stocks like natural gas fractions, naphtha and alcohol/ethanol. 
HAYES features methods of producing ethanol from biomass, e.g., one or more cellulosic and/or lignocellulosic materials that include producing ethanol from biomass at a first site with a reactor or a converter, e.g., a fermenter; transporting the reactor or converter to a second site; and producing ethanol from biomass at the second site with the reactor or converter (col. 5, lines 10-30 and col. 6, lines 1-15).  This biomass is agriculture waste. It is also discussed that C02 is produced during the process. It can be vented, captured, or returned to the process to produce more ethanol, i.e., a beverage ingredient. Instead of producing ethanol, the process of the present invention can readily be adapted to the production of other mixtures comprising sugarcane, and other sugar sources, by the substitution of appropriate microorganisms at the fermentation stage, and also at the second digestion stage (col. 6, lines 1-15). It would have been obvious to one skilled in the art that other cellulosic materials such as forestry waste could also be used. HAYES teaches that the important concept here is that the biomass material comprises a cellulosic and/or lignocellulosic materials. 
Thus, it would have been obvious to one skilled in the art to use the recyclable bio-based ethanol to produce MEG, as outlined by HAYES, BULLIS and ANON. 
Once a starting material such as ethanol is obtained, it is clear that it would have been within the purview of one of ordinary skill in the art to use ethanol as a starting material for the production of PET.    BULLIS further teaches obtaining ethanol from wood chips (forestry waste). It would have been obvious to one skilled in the art to use the recyclable bio-based ethanol to produce MEG, as outlined by HAYES, BULLIS and ANON. Once a starting material such as ethanol is obtained, it is clear that it would have been within the purview of one of ordinary skill in the art to use ethanol as a starting material for the production of PET. For analogy, a food manufacturer does not have to grow their own wheat or sugar cane but would still be aware whether the wheat or sugar has been organically grown or not, meets regulatory standards and required specifications. 
The Applicant argues that supporting evidence has been submitted to support this argument.  See Response to Office Action dated 4/5/2021, attachment (“Plastics Converting in Europe”).  The article has been considered and not found persuasive. The article only provides an overview of the plastic converter industry but does not address sourcing of materials or benefits of using recycling materials.  
Thus, applicant submits that the non-obviousness of the pending claims should be considered from the perspective of a plastic resin producers and PET packaging converters, it remains the Examiner’s position that one skilled in the art would be cognizant of how to source basic materials. 
The applicant also argues that the references are not analogous art. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  It is the Examiner’s position that the manner of making PET bottles and their basic starting materials is within applicant’s field of endeavor (i.e., making a PET bottle). 
Applicant’s arguments that a PET packaging converter or plastic resin producer would not pay any attention to the starting materials required to produce a PET bottle much less bio-based PET bottle are unreasonable. 
The Applicant also submits that the combining references are not analogous art to the claimed invention the words “bottle” (or even “packaging”) does not appear in any of Anon, Hayes or Bullis. See Airbus S.A.S v. Firepass Corporation, Appeal 2019- 1803 (November 8, 2019) (rejecting the references at issue as analogous art where the claimed invention related to a method of fire prevention and the references did not mention the word “fire’).   However, as noted above, the claimed invention is directed of producing a bio-based PET bottle with the first requiring one to obtain the basic materials for producing such a material. 
The Applicant also submits Exhibit A with a job posting that does not require a background in chemistry. Rather, a background injection blow molding processes and related and equipment operation are required.  However, the claimed invention is not directed to blow molding.  As noted above, neither claim 22 nor claim 23 (i.e., the broadest claims) require a particular type of processing such as blow molding or really any particular piece of equipment. Rather, the claims are directed to obtaining basic materials to produce a PET bottle and then processing those materials into a PET bottle. It is not clear how one converts PET starting materials into a bottle without a chemical reaction.  It is also clear from the claims that skilled artisan would not be a factory worker that operates a blow molding machine, as suggested by applicant. 
The applicant also argues that none of the job responsibilities include conversing with plastic resin makers or ordering the components of resin. Again, these arguments are not commensurate in scope with the claims. While some of the dependent claims recite blow molding, the claimed invention is directed to a method of making a PRT bio-based resin. 
The applicant also argues that at best, the Examiner teaches that Bullis is directed to a process that is more efficient and likely less expensive than known processes for producing cellulosic ethanol and discusses potential commercial use as fuel. However, as noted above, BULLIS teaches the production a bio-based material needed for production of PET. Bio-based materials are the type of sustainable materials that are biodegradable and created from biomass.  Thus, the desirability of providing a starting material that is sustainable would have been desirable and certainly would not teach away from the claimed invention.  
In view of the above, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                       
/DONALD R SPAMER/Primary Examiner, Art Unit 1799